Gilfillan, C. J.
In Hicks v. Stone, 13 Minn. 398, (434,) and Rheiner v. Stillwater Street Ry. Co., 29 Minn. 147, and other cases following those, the rule was recognized that an order of the trial court setting aside a verdict as against the evidence will not be reversed merely because there was evidence reasonably tending to support the verdict, nor unless the preponderance of evidence was manifestly and palpably in favor of the verdict. This case comes within that rule; for instead of the preponderance of the evidence being in favor of the verdict, it was clearly against it.
Order affirmed.